Case 2:20-cv-01105-AB-JEM Document 12 Filed 04/27/20 Page 1 of 9 Page ID #:91




  1 HENRY D. GRADSTEIN, ESQ., STATE BAR NO. 89747
      STEPHEN D. ROTHSCHILD, ESQ., STATE BAR NO. 132514
  2 KING, HOLMES, PATERNO & SORIANO, LLP

  3 1900 AVENUE OF THE STARS, 25 FLOOR
                                TH

      LOS ANGELES, CALIFORNIA 90067-4506
  4 TELEPHONE: (310) 282-8989
      HGRADSTEIN@KHPSLAW.COM
  5

  6
      Attorneys for Plaintiff
      WASHOUTPAN.COM, LLC
  7

  8                                UNITED STATES DISTRICT COURT
  9            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 10 WASHOUTPAN.COM, LLC, a                              CASE NO: 2:20-cv-01105-JAK-MRW
      California limited liability company
 11                                                     FIRST AMENDED COMPLAINT
                                 Plaintiff,             FOR COPYRIGHT
 12                                                     INFRINGEMENT
 13             vs.                                     DEMAND FOR JURY TRIAL
 14 HD SUPPLY CONSTRUCTION

 15
    SUPPLY, LTD., a Florida limited
    partnership; and DOES 1-10, inclusive,
 16                   Defendants.
 17

 18

 19

 20             Plaintiff Washoutpan.com, LLC (“WP”) hereby alleges as follows:
 21                                           INTRODUCTION

 22             1.         WP has been a leader in the concrete containment pan (“Pan”) industry
 23 since 2004. WP began a business relationship with Defendant HD Supply

 24 Construction Supply, LTD., d/b/a HD Supply Construction & Industrial – White

 25 Cap, (“HDS”) at the end of 2012, pursuant to which WP supplied its Washout Pan

 26 concrete containment pan products (“WP Pans”) to HDS. WP entered into an

 27 agreement in 2013, dated as of January 1, 2014, for WP to continue supplying its

 28 WP Pan products to HDS. The agreement terminated effective February 7, 2018.


      5295.062/1569670.1
            Case 2:20-cv-01105-AB-JEM Document 12 Filed 04/27/20 Page 2 of 9 Page ID #:92




                 1             2.         HDS has since been manufacturing, or instructing others to
                 2 manufacture, and selling, concrete waste containment cans imitating the complete

                 3 WP Pan product line (the “Imitation Pans”). HDS has advertised, promoted and

                 4 marketed the Imitation Pans through the unauthorized publication of WP’s copyright

                 5 protected photographs (the “Photographs”) in HDS webpages, catalogues, brochures

                 6 and print and Internet advertising.

                 7             3.         After the commencement of the instant action, WP discovered that
                 8 HDS was willfully infringing a new copyright-protected WP Photograph.

                 9             4.         HDS intended its use of WP’s Photographs to cause, and it did cause,
                10 customers who intended to purchase WP Pans to purchase HDS’s Imitation Pans.

                11 As a result, WP has been unable to sell WP Pans, diverting virtually all potential

                12 WP Pan sales from WP to HDS and causing WP to lose its business.

                13                                             THE PARTIES
                14             5.         WP is and at all times material herein has been a limited liability
                15 company duly organized and existing under the laws of the State of California, with

                16 its principal place of business in San Diego, California.

                17             6.         On information and belief, HDS is and at all times material herein has
                18 been a limited partnership duly organized and existing under the laws of the State of

                19 Florida, with its principal place of business located in Atlanta, Georgia.

                20             7.         WP does not know the true names and capacities, whether individual,
                21 corporate, associate, or otherwise, of the defendants named herein as DOES 1

                22 through 10, inclusive. WP sues them by use of fictitious names. WP is informed

                23 and believes that Doe defendants 1 through 10 are affiliated in some manner with

                24 HDS and have direct, contributory, or vicarious responsibility for the wrongful acts

                25 as alleged herein. WP will amend this complaint appropriately once the true names

                26 and capacities of Doe defendants 1 through 10 are learned. As used below, the

                27 terms “HDS” and “defendants” shall collectively refer to the named defendant HDS

                28 together with the defendants identified as DOES 1 through 10.
KING, HOLMES,
 PATERNO &
SORIANO, LLP         5295.062/1569670.1                                 2
            Case 2:20-cv-01105-AB-JEM Document 12 Filed 04/27/20 Page 3 of 9 Page ID #:93




                 1             8.         On information and belief, at all times herein mentioned, each of the
                 2 defendants was the agent of each of the remaining defendants, and in doing the

                 3 things alleged herein, was acting within the scope of such agency. On information

                 4 and belief, the conduct of each of the defendants as alleged herein was ratified by

                 5 each of the other defendants, and the benefits thereof were accepted by each of the

                 6 other defendants.

                 7             9.         On information and belief, each of the defendants induced the other
                 8 defendants to infringe upon WP’s rights, participated in, and enabled the other

                 9 defendants to engage in the conduct herein alleged, or supervised that conduct, with
                10 knowledge that the conduct of other defendants would infringe upon WP’s rights,

                11 and constitute unfair competition and false and deceptive actions. Therefore each of

                12 the defendants is jointly and severally liable as a contributory or vicarious infringer

                13 of WP’s rights.

                14                                     JURISDICTION AND VENUE
                15             10.        This action arises under the United States Copyright Act of 1976. The
                16 complaint states a claim for infringement of a federally registered copyright under

                17 the Copyright Act (17 U.S.C. §§ 106 and 501).

                18             11.        This Court has subject matter jurisdiction over this action pursuant to
                19 28 U.S.C. §§ 1331 and 1338.

                20             12.        This Court has personal jurisdiction over HDS because HDS
                21 committed one or more of the infringing acts complained of herein in California and

                22 in this district, HDS has one or more stores located in California and in this district,

                23 and HDS does regular business in California and in this district. This Court has

                24 personal jurisdiction over HDS because, among other things, HDS regularly and

                25 systematically conducts business in the State of California and in this judicial

                26 district and has purposefully availed itself of the benefits and protections of

                27 California law.

                28             13.        Venue in this Court is proper at least under the provisions of 28 U.S.C.
KING, HOLMES,
 PATERNO &
SORIANO, LLP         5295.062/1569670.1                                 3
            Case 2:20-cv-01105-AB-JEM Document 12 Filed 04/27/20 Page 4 of 9 Page ID #:94




                 1 § 1391.

                 2                                                FACTS
                 3             14.        WP was founded in 2004 under its current name and is an industry
                 4 leader in manufacturing industrial containment products.

                 5             15.        The WP Pan line consists of concrete containment pans used to receive
                 6 and contain liquid concrete waste from concrete pumps and ready mix trucks. WP

                 7 Pans include a PRO line with concrete containment pans 727214PRO 72” x 72” x

                 8 14” PRO Pan, 727224PRO 72” x 72” x 24” PRO Pan, 509614PRO 50” x 96” x 14”

                 9 PRO Pan, 509618PRO 50” x 96” x 18” PRO Pan, 604814PRO 60” x 48” x 14” PRO
                10 Pan.

                11             16.        In or about October 2012, WP and HDS began discussions for HDS to
                12 distribute WP Pans. HDS commenced selling WP Pans on or about December 2,

                13 2013.

                14             17.        WP and HDS entered into a Supplier Buyer Agreement for HDS to
                15 distribute WP’s Washout Pan products with an effective date of January 1, 2014.

                16             18.        In January 2014, WP provided to HDS high resolution photographs of
                17 Washout Pan products with HDS’s Brigade label.

                18             19.        On December 4, 2014, HDS requested that WP send Photographs of
                19 WP Pans to display at the World of Concrete tradeshow on February 3-6, 2015.

                20 HDS specifically requested that WP share with HDS lifestyle application images of

                21 WP Pans. WP sent HDS high resolution Photographs by WP of WP’s products

                22 including WP Pans denominated 509614PRO, 509618PRO, 604814PRO,

                23 727214PRO, 727224PRO, 727214HD, and 727224HD.

                24             20.        Effective February 7, 2018, WP and HDS entered into a Confidential
                25 Settlement Agreement and Release, which ended their Supplier Buyer Agreement.

                26             21.        As early as February 2018, HDS began selling Imitation Pans and using
                27 WP’s Photographs of WP Pans without WP’s authorization or consent on HDS’s

                28 website, in HDS catalogues, in HDS brochures, and in HDS Internet advertising and
KING, HOLMES,
 PATERNO &
SORIANO, LLP         5295.062/1569670.1                               4
            Case 2:20-cv-01105-AB-JEM Document 12 Filed 04/27/20 Page 5 of 9 Page ID #:95




                 1 marketing for Imitation Pans. A copy of examples of HDS’s unauthorized use of

                 2 WP’s copyrighted photographs in HDS’s e-catalogue is attached hereto as Exhibit 1.

                 3 A copy of an example of HDS’s unauthorized use of WP’s copyrighted photograph

                 4 on HDS’s website is attached hereto as Exhibit 2. A copy of an example of HDS’s

                 5 unauthorized use of WP’s copyrighted lifestyle Photographs of WP Pans is attached

                 6 hereto as Exhibit 3. A copy of an example of HDS’s unauthorized use of WP’s

                 7 Photographs in an advertisement is attached hereto as Exhibit 4. Those are only a

                 8 handful of examples of HDS’ extensive unauthorized use and infringement of WP’s

                 9 Photographs.
                10             22.        HDS used the Photographs to market, promote and advertise its
                11 Imitation Pans, including in the Central District of California, in order to divert

                12 customers from WP and cause them to purchase HDS’ Imitation Pans instead of

                13 authentic WP Pans.

                14             23.        On August 24, 2018, WP confronted HDS in writing about HDS’s
                15 continued infringement of the Photographs. WP again contacted HDS, in writing,

                16 on October 18, 2018, to demand that it cease and desist from its unauthorized use of

                17 WP’s Photographs on HDS’ website, in its catalogues, and elsewhere, because HDS

                18 had not stopped its rampant infringement. In or about November 2018, HDS falsely

                19 claimed, in writing, that it would and had complied. In fact, HDS continued to

                20 infringe WP’s copyrights by placing WP’s Photographs in its product catalog

                21 brochures and in print and Internet advertising to promote and market its imitation

                22 Pans at least until throughout 2019, in willful disregard of WP’s rights.

                23             24.        The United States Copyright Office issued certificates of registration
                24 effective December 15, 2018, through December 17, 2018, for WP’s owned

                25 photographs of Washout Pan concrete containment pans, including a top view and a

                26 side view of the 727224PRO; a top view and a side view of the 509618PRO; a top

                27 view and a side view of the 509614PRO; a top view, a fork side view, and a flat side

                28 view of the 727214PRO; a top view and a side view of the 604814PRO; a bottom
KING, HOLMES,
 PATERNO &
SORIANO, LLP         5295.062/1569670.1                                 5
            Case 2:20-cv-01105-AB-JEM Document 12 Filed 04/27/20 Page 6 of 9 Page ID #:96




                 1 view and a side view of the 727224HD; a bottom view and a side view of the

                 2 727214HD; a side view of a pan from the Washout Pan product line; concrete being

                 3 dumped into a pan from the Washout Pan product line; a machine being rinsed over

                 4 a pan from the Washout Pan product line; and a side view of a pan from the

                 5 Washout Pan product line that is filled with liquid cement waste. The Registration

                 6 Numbers are VA 2-133-229, VA 2-133-230, VA 2-133-235, VA 2-133-239, VA 2-

                 7 133-240, VA 2-133-243, VA 2-133-249, VA 2-133-251, VA 2-133-253, VA 2-133-

                 8 254, VA 2-133-256, VA 2-133-257, VA 2-133-258, VA 2-133-259, VA 2-133-260,

                 9 VA 2-133-262, VA 2-133-233, VA 2-133-236, VA 2-133-238, VA 2-133-264, and
                10 VA 2-133-266. In addition, in or about July 2019, the Copyright Office issued

                11 registration number TX0008738654 for WP’s product catalog containing the

                12 Photographs, effective December 16, 2018, and on February 26, 2020, registration

                13 number VA2-192-513, effective January 17, 2019, of WP’s owned Photograph of a

                14 Washout Pan concrete containment pan lid (collectively, with the other copyrights

                15 alleged herein, the “Copyrights”). Copies of the certificates of registration of the

                16 Copyrights identified in this paragraph 24 are attached hereto as Exhibit 5.

                17             25.        On or about February 14, 2020, WP discovered that HDS was engaging
                18 in a new willful infringement to promote and advertise its Imitation Pans, this time

                19 of a copyright-protected photograph that WP began displaying on its website and

                20 elsewhere in or about Fall 2019. After applying to register the copyright, WP had

                21 photoshopped it to add to the photo new red and white tape that WP had designed

                22 bearing WP’s name and logo.

                23             26.        WP did not commence displaying the photograph, with or without the
                24 tape, until in or about Fall 2019. Therefore, WP is informed and believes that HDS

                25 copied the copyright-protected photograph with the tape and commenced using it to

                26 promote its own products without WP’s knowledge or consent long after WP

                27 transmitted demands that HDS cease and desist from infringing WP’s intellectual

                28 property and HDS purported to commit to complying with those demands. A copy
KING, HOLMES,
 PATERNO &
SORIANO, LLP         5295.062/1569670.1                               6
            Case 2:20-cv-01105-AB-JEM Document 12 Filed 04/27/20 Page 7 of 9 Page ID #:97




                 1 of the photograph, copied from HDS’ “White Cap” website on February 14, 2020, is

                 2 attached hereto as Exhibit 6.

                 3             27.        Attached hereto as Exhibit 7 is a copy of the certificate of registration
                 4 of WP’s copyright in the photograph (without the photoshopped tape) attached

                 5 hereto as Exhibit 6, United States Copyright Office Registration No. VA 1-191-170,

                 6 the effective registration date of which is February 4, 2019.

                 7                        CLAIM FOR RELIEF FOR COPYRIGHT INFRINGEMENT

                 8             28.        Plaintiff realleges and incorporates by reference the foregoing
                 9 numbered paragraphs as though fully set forth herein.
                10             29.        17 U.S.C. § 501 prohibits, inter alia, anyone from copying original
                11 expression from a copyrighted work during the term of the copyright without the

                12 owner’s permission.

                13             30.        WP is the sole owner of the Copyrights in original Photographs that are
                14 fixed in tangible media of expression.

                15             31.        From and after 2018, and continuing at least throughout 2019, and, in at
                16 least one case, in 2020, HDS infringed WP’s exclusive rights under the Copyright

                17 Act, 17 U.S.C. §§ 106 and 501, by producing, reproducing, distributing, and

                18 publicly displaying WP’s protected works for which the Copyrights were issued

                19 without WP’s authorization or consent, including in the Central District of

                20 California.

                21             32.        On information and belief, HDS’s infringement has been undertaken
                22 knowingly and with intent to financially gain from WP’s copyrighted works, or

                23 HDS acted with reckless disregard for, or willful blindness to, WP’s rights.

                24             33.        HDS’s conduct as alleged above has damaged and will continue to
                25 damage WP. WP’s damages include, but are not limited to, the loss of nearly its

                26 entire business through HDS’ diversion of sales of WP Pans through its use of the

                27 Photographs in its marketing, promotion, and advertising of HDS’ imitation

                28 concrete waste container pans, including, but not limited to, a reduction in sales of
KING, HOLMES,
 PATERNO &
SORIANO, LLP         5295.062/1569670.1                                  7
            Case 2:20-cv-01105-AB-JEM Document 12 Filed 04/27/20 Page 8 of 9 Page ID #:98




                 1 WP Pans to nearly zero.

                 2             34.        On information and belief, as a result of its conduct as alleged above,
                 3 HDS has been unjustly enriched and has wrongfully profited.

                 4             35.        WP is entitled to statutory remedies, actual damages, and any profits of
                 5 HDS that are attributable to the infringements and not taken into account in

                 6 computing actual damages, in amounts to be proved at trial, and all other relief

                 7 allowed under the Copyright Act.

                 8             36.        As a direct and proximate result of Defendants’ misconduct
                 9 alleged above, WP has been damaged in an amount which is not as yet fully
                10 ascertained, but which WP believes exceeds $3,000,000.

                11                                        PRAYER FOR RELIEF
                12             WHEREFORE, WP prays for judgment against Defendants, jointly and
                13 severally, as follows:

                14             1.         For damages in the amount of at least $3,000,000, plus interest at the
                15 legal rate;

                16             2.         For statutory damages;
                17             3.         For costs and attorney fees incurred herein; and
                18             4.         For such other and further relief as the Court deems just and proper.
                19

                20 DATED: April 27, 2020                       KING, HOLMES, PATERNO & SORIANO, LLP
                21

                22
                                                               By:         /s/ Stephen D. Rothschild
                23
                                                                                 HENRY D. GRADSTEIN
                24                                                             STEPHEN D. ROTHSCHILD
                                                                     Attorneys for Plaintiff
                25
                                                                     WASHOUTPAN.COM, LLC
                26

                27

                28
KING, HOLMES,
 PATERNO &
SORIANO, LLP         5295.062/1569670.1                                 8
            Case 2:20-cv-01105-AB-JEM Document 12 Filed 04/27/20 Page 9 of 9 Page ID #:99




                 1                               DEMAND FOR JURY TRIAL
                 2             TO EACH PARTY AND TO THE COUNSEL OF RECORD FOR EACH
                 3 PARTY:

                 4             Plaintiff Washoutpan.com, LLC hereby demands a jury trial in the above-
                 5 entitled action on all issues triable to a jury.

                 6 DATED: April 27, 2020                 KING, HOLMES, PATERNO & SORIANO, LLP
                 7

                 8

                 9                                       By:         /s/ Stephen D. Rothschild
                                                                           HENRY D. GRADSTEIN
                10                                                       STEPHEN D. ROTHSCHILD
                11                                             Attorneys for Plaintiff
                                                               WASHOUTPAN.COM, LLC
                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
KING, HOLMES,
 PATERNO &
SORIANO, LLP         5295.062/1569670.1                          9
